Citation Nr: 0427656	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-20 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
residuals of contusions to the neck, low back, and both legs.

In March 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran had perfected an appeal for a claim 
for service connection for a skin disorder, but withdrew that 
issue at the March 2004 hearing.  Thus, that claim is no 
longer on appeal.  Also, the veteran submitted additional 
evidence at the hearing; however, he waived initial 
consideration of the evidence by the RO and therefore the 
Board may proceed in its consideration of the veteran's 
claims.  See 38 C.F.R. § 20.1304 (2003).


FINDINGS OF FACT

1.  Cervical spondylosis is attributable to service.  

2.  Lumbar spondylosis is attributable to service.

3.  Competent evidence of current bilateral leg disability, 
not the result of lumbar spondylosis, is not of record.


CONCLUSIONS OF LAW

1.  Cervical spondylosis was incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  Lumbar spondylosis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

3.  Bilateral leg disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the U.S. Court 
of Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, 18 Vet. App. at 117.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

The Board will not address whether the VCAA has been met 
regarding the claims for service connection for a cervical 
spine disorder and lumbar spine disorder in view of the 
disposition reached herein as to those two claims.

In November 2003, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the veteran was 
advised, by way of the December 2001 rating decision, the May 
2002 statement of the case, the November 2003 letter, and the 
March 2004 supplemental statement of the case, of the 
pertinent law and regulations and what the evidence must show 
in order to substantiate his claim for service connection for 
a bilateral leg disorder.  The Board, therefore, believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the statement of the case and the 
supplemental statement of the case clarified what evidence 
would be required to establish service connection for a 
bilateral leg disorder.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that a March 2004 
supplemental statement of the case contained the new duty-to-
assist and reasonable doubt regulations codified at 38 C.F.R. 
§§ 3.102 and 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative have identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding the 
matter being decided herein for yet more development.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background

The veteran asserts that sustained injuries to his neck, 
back, and legs while in service.  He served in Vietnam and 
earned a Purple Heart Medal from injuries he sustained in 
November 1967, which included a contusion on the right thigh.  
The veteran stated he was in a truck and that they had run 
over a land mine, which also caused him to injure his back 
and neck.  

A September 2000 private medical record of Dr. LBM shows that 
the veteran reported bilateral foot pain, which he attributed 
to an accident that had occurred in the military.  He noted 
he had broken some toes at the time of the accident.  The 
veteran also reported knee pain and denied any trauma but 
noted that he had pain when walking.  Dr. LBM stated that the 
veteran's right knee was positive for crepitance and had a 
negative drawer sign.  There was no edema.  She entered an 
assessment of right knee pain, but noted that the right knee 
had no abnormalities.

In a February 2001 letter, Dr. LBM stated that the veteran 
had been a patient of hers since March 1999 and that he had a 
longstanding problem of right knee pain and arthritic spurs 
in C5 and C6.  She noted that she had sent the veteran to a 
chiropractor for additional consultation.

A February 2001 private medical record from a chiropractor 
shows that the veteran was seen with complaints of neck and 
back pain.  Dr. SB stated that the veteran had a history of 
these aches, but that they had recently become worse.  His 
examination revealed facet and cervical nerve root irritation 
in the cervical region.  Dr. SB stated that the veteran also 
had some early arthritic changes in the cervical region 
consisting of arthritic spur formations at C5-C6.

In a February 2002 letter, Dr. LBM stated that the veteran 
had a long history of neck pain for a number of years.  She 
stated the veteran reported he had been involved in an 
accident during his military service.  She noted that a 
magnetic resonance image (MRI) done that month had shown 
cervical spondylosis at C4-C5 and C5-C6.  She stated, "I 
feel like it is very possible that this accident could have 
caused the current problems."  

A September 2002 letter from Dr. KC states that she had seen 
the veteran for pain and spasms in the neck and back, which 
she noted he had received treatment for during the last 10 to 
12 years.  She stated the veteran's pain seemed to radiate 
down both arms at times.  Dr. KC noted that the only 
significant history of trauma was in 1967 while the veteran 
was in Vietnam.  She stated she had reviewed the veteran's 
service medical records, which had shown that his truck had 
hit a landmine and that he suffered from lacerations to his 
forearms, elbow, and thigh.  Dr. KC stated the veteran was 
very sore along his spine for the next several days.  She 
noted an MRI had shown cervical spondylosis, which could be 
sometimes caused by remote trauma.  She opined that "his 
service injuries must be considered as a probable cause or at 
least a significant contributor."  She added that the 
spondylosis caused paraspinal spasms and radicular symptoms 
in his arms.  

In an October 2002 letter from Dr. LBM, she stated that it 
was her professional opinion that it could not be ruled out 
that the explosion occurring in November 1967 could be the 
result of the current medical problems that the veteran was 
experiencing.  She added that the veteran would likely suffer 
from debilitating and chronic neck pain for the rest of his 
life, as well as lower back pain as a result of the spinal 
lithiasis.  

In December 2002, the veteran presented oral testimony before 
a Decision Review Officer at the RO.  The veteran testified 
that he was driving a truck while in Vietnam when he ran over 
a land mine, which caused the truck to go up in the air.  He 
stated he hit his head on the top of the truck and that when 
the car landed on the ground, he felt this may have injured 
his spine.  He noted he had sustained injuries to his right 
forearm and elbow and right thigh.  

An April 2003 VA neurological examination report shows that 
the veteran was evaluated for possible peripheral nerve 
problems.  The examiner noted the veteran had been diagnosed 
with diabetes mellitus approximately six months prior and 
that the veteran had complained of numbness and tingling in 
his feet.  He also noted the veteran had back pain with some 
radiation down to about the back of the knee, bilaterally, 
but more so on the right.  Following examination, the 
examiner stated that the veteran had very mild decreased 
reflexes of the ankles and decreased pinprick and vibration.  
He felt the vibratory loss was indicative of mild neuropathy 
and was likely due to diabetes.  The examiner noted the 
neuropathy was predominantly sensory in nature.  He added the 
veteran had some lumbar spine problems with positive straight 
leg raising test and "certainly may have a radicular 
component to explain some of the numbness and tingling in his 
feet," but that such would not explain the lack of sensation 
in the veteran's hand or loss of vibratory sense in his feet.  

An August 2003 VA examination report shows that the veteran 
reported pain and stiffness in his lower back with midline 
low back pain that radiated into his right buttock and 
sometimes down to the posterior thigh, but never past the 
knee.  The veteran also reported pain with flexion of the 
lumbar spine and chronic neck pain.  X-rays taken at that 
time showed mild degenerative changes of the cervical and 
lumbar spine.  Following examination, the examiner stated 
that the veteran had mild degenerative joint disease of the 
axial skeleton, which was consistent with the veteran's age.  
She noted the veteran was having sciatic discomfort on the 
right side, which could be attributed to age and not 
necessarily to the trauma sustained in service.  The examiner 
stated that while examination of the lower extremities was 
remarkable with the exception of right subtalar joint 
tenderness, her impression was that everything was "pretty 
benign with the exception of aforementioned degenerative 
joint disease."  

In an August 2003 addendum to the neurological examination, 
the VA examiner stated that he felt that the veteran's neck 
pain was likely related to his combat injury.  

A February 2004 letter from the private chiropractor shows 
that he felt the veteran's cervical spondylosis was a 
resulting factor from the traumatic event of the land mine 
blowing up or at least a major contributor.  He noted that 
cervical spondylosis was a slowly progressing condition that 
tended to develop years following a traumatic event, such as 
the land mine blowing up.  The chiropractor opined that based 
upon the veteran's history and the current objective findings 
that the cervical spondylosis was due to the traumatic event 
in service.  

In a March 2004 letter from DR. LBM, she stated that it was 
her professional opinion that it was as "likely as not the 
explosion occurring on November 21, 1967 was the result of 
your current medical problems that you are experiencing.  I 
believe you will most likely 100% suffer from a debilitating 
and chronic neck pain for the rest of your life as well as 
lower back pain due to cervical spondylosis."  

In a March 2004 from Dr. KC, she stated she had evaluated the 
veteran for pain and spasms in the neck and back, which he 
had had for several years.  She stated the veteran had severe 
pain radiating down both arms at times.  Dr. KC noted that 
the only significant trauma the veteran had experienced was 
in service when his truck hit a land mine.  She stated the 
veteran's current MRI showed cervical spondylosis, which 
condition could be caused by a remote trauma.  Dr. KC added 
that it was at least as likely as not that the veterans 
service injuries were responsible for the spondylitic changes 
seen currently.  She also stated spondylosis could cause 
paraspinal which could produce neck pain, back pain, and 
radicular arm pain.  

In a March 2004 letter, Dr. FRJ stated that he had seen the 
veteran for a consultation for complaints of back pain and 
neck pain.  He noted the veteran attributed this pain to a 
November 1967 accident in service.  The veteran denied any 
other serious incidents or accidents.  Dr. FRJ stated the 
veteran reported that the pain was severe and radiated down 
both arms.  He found the veteran had palpable cervical 
paraspinous muscle spasms, which were worse on the right.  He 
stated MRIs of the cervical and lumbar spine showed 
spondylitic changes.  Dr. FRJ stated that this condition can 
sometimes be caused by a remote trauma and it was at least as 
likely as not that his service injuries are responsible for 
the spondylitic changes seen currently.  He added that it was 
likely the veteran's current pain was directly connected with 
the accident.

At the March 2004 hearing before the undersigned, the veteran 
testified that in November 1967, he was driving a dump truck 
when he ran over a land mine.  He stated that the car became 
airborne and landed on the ground, rocking them around 
"quite a bit."  He stated that everyone in the car was 
medivaced except for him.  The veteran described being thrown 
around in the vehicle and having sustained lacerations and 
contusions.  He noted he was treated at the location of the 
incident.  The veteran described feeling back pain but denied 
any leg pain.  He stated that his back did not really start 
to bother him until about 1990, which he described as spasms 
and shooting pains.  The veteran denied having sustained any 
other traumatic injuries to his spine.  He also denied having 
been diagnosed for his bilateral leg pain.  When asked if it 
had been associated with his neck or back problems, the 
veteran stated that such pain went with spondylosis.  

III.  Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
degenerative joint disease or arthritis may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Cervical and lumbar spondylosis

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports a grant of service 
connection for cervical and lumbar spondylosis.  Regarding 
incurrence of cervical and lumbar injuries in service, the 
Board notes that the veteran has testified that he had been 
thrown around in the truck at the time of the November 1967 
accident and felt back pain afterwards.  The veteran is in 
receipt of a Purple Heart Medal.  This decoration indicates 
that the veteran is a combat veteran and is entitled to the 
application of 38 U.S.C.A. § 1154(b) (West 2002).  Section 
1154(b) aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Id.; see also 38 C.F.R. § 3.304(d)  Specifically, 
it addresses the combat veteran's ability to allege that an 
event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Thus, the 
veteran's statements and testimony are accepted as credible 
evidence of what happened in service.

Numerous private medical professionals have attributed the 
diagnoses of cervical and lumbar spondylosis to the veteran's 
in-service accident, when the truck he was driving went over 
a land mine.  Only one medical opinion attributed the current 
arthritis of the cervical and lumbar spine to the veteran's 
age.  The preponderance of the evidence establishes that the 
current cervical and lumbar spondylosis is attributable to 
service.

For the above reasons, the Board finds that the evidence 
supports a grant of service connection for cervical and 
lumbar spondylosis.

B.  Bilateral leg disability

Regarding the claim for service connection for a bilateral 
leg disorder, the Board finds that the preponderance of the 
evidence is against the grant of service connection for such.  
There is no competent evidence of a current diagnosis of a 
bilateral leg disability, except for diagnoses of leg pain.  
A diagnosis of pain is not indicative of a disability due to 
disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001) (unless a veteran suffers from an 
underlying disability or condition, such as loss of normal 
body working movements, joint disability, or muscle 
disability, then pain otherwise experienced is not a 
compensable disability).  

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); Sanchez-
Benitez, 239 F.3d at 1361.  Here, the veteran has not brought 
forth competent evidence of a bilateral leg disability, which 
is separate from leg pain associated with lumbar spondylosis.  
Therefore, without competent evidence of a separate 
"disability" of the bilateral leg, other than the symptoms 
that are attributable to lumbar spondylosis, service 
connection cannot be granted for such disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

At the March 2004 hearing, the veteran implied that his 
bilateral leg disorder was the result of the lumbar 
spondylosis.  The Board is aware that the veteran sustained a 
contusion to his right leg in service, however, the 
preponderance of the evidence is against a finding that the 
contusion in service caused a current leg disability, as 
there is no medical diagnosis of a leg disability in the 
record.  Even accepting that the veteran sustained injuries 
to his legs in service, the competent evidence does not show 
that he has a current bilateral leg disability.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a bilateral leg disability, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for cervical spondylosis is granted.

Service connection for lumbar spondylosis is granted.

Service connection for a bilateral leg disability is denied.



____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



